            Case 1:20-cv-02441-LJL Document 33 Filed 01/21/21 Page 1 of 3




JAMES E. JOHNSON                    THE CITY OF NEW YORK                            MOSTAFA KHAIRY
Corporation Counsel                                                          Assistant Corporation Counsel
                                LAW DEPARTMENT                                       phone: (212) 356-2105
                                                                                        fax: (212) 356-3509
                                        100 CHURCH STREET                            mkhairy@law.nyc.gov
                                       NEW YORK, N.Y. 10007

                                                              January 21, 2021

VIA ECF
Honorable Lewis J. Liman
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                      Re:     Gabino Genao v. City of New York, et al.,
                              20-CV-2441 (LJL)

Your Honor:
               I am the attorney in the Office of James E. Johnson, Corporation Counsel of the
City of New York, representing defendant City of New York (“City”) in the above-referenced
matter. 1 Defendant City writes in opposition to plaintiff’s motion to compel. For the reasons set
forth herein, plaintiff’s motion should be denied because it is entirely premature. See Civil
Docket Sheet, Entry No. 32.

              By way of background, according to the Complaint, on December 27, 2018 and
January 16, 2019 through January 27, 2019, seven members of the Department of Corrections
(“DOC”) allegedly caused a delay in sending out plaintiff’s mail. 2 See Compl. at p. 4. On
November 27, 2020, by U.S. mail, the undersigned received from plaintiff discovery demands
for the production of “DOC directives.” Also included were eight interrogatories directed to
defendant Smith. In December 2020, plaintiff contacted the undersigned by telephone and
inquired whether or not defendant City had received plaintiff’s discovery demands. Defendant

1
 On November 24, 2020, defendant City waived service of process, making its response to the
Complaint due by January 25, 2021. Civil Docket Sheet, Entry No. 26.
2
  On December 16, 2020, the Court granted defendants Sharlisa Walker and David Knepple a
sixty (60) day enlargement of time to respond to the Complaint, making their responses due by
February 2, 2021. See Civil Docket Sheet, Entry Nos. 27, 30. Additionally, on January 5, 2021,
DOC waived service of process on the behalf of defendants Melissa Rodriguez, Alonso Morgan,
Omar Smith, Kathleen Sands, and Sonya Freeman, and their response to the Complaint is due by
March 8, 2021. Civil Docket Sheet, Entry No. 31.
          Case 1:20-cv-02441-LJL Document 33 Filed 01/21/21 Page 2 of 3




City acknowledged receipt of plaintiff’s discovery demands, however, the undersigned informed
plaintiff that his discovery demands were premature given that the defendants had not yet
responded to the Complaint and discovery had not yet commenced. Notwithstanding, by letter
filed on January 12, 2021, plaintiff moved to compel answers to these interrogatories and the
production of the requested documents.

               Plaintiff’s request should be denied because it is improper for a number of
reasons. First, any discovery is premature since the parties did not confer as required under
FRCP 26(f), defendants have not responded to the Complaint, and a scheduling order for
discovery has not yet been set by the Court. Indeed, since discovery is not yet underway,
defendant City cannot be said to have committed any of the acts or omissions justifying a motion
to compel, as set forth in FRCP 37(a)(3)(B).

                Second, discovery at this juncture is also premature defendant City anticipates
moving to dismiss the Complaint pursuant to FRCP 12(b)(6).3 Bbecause plaintiff has not yet
demonstrated any legally cognizable claims against the defendants, plaintiff is not yet entitled to
discovery. Bridgewater v. Taylor, 745 F. Supp. 2d 355, 358 (S.D.N.Y. 2010); see also Zurich
American Ins. Co. v. Dah Sing Bank, Ltd., 03 Civ. 7778 (DLC), 2004 U.S. Dist. LEXIS 10786,
at *27 (S.D.N.Y. June 15, 2004) (“Having shown no ability to state a claim against Union Bank,
Zurich is not entitled to discovery.”); Baird v. Kingsboro Psychiatric Ctr., 11 Civ. 159
(NGG)(LB), 2013 U.S. Dist. LEXIS 153847, at *14 (E.D.N.Y. Oct. 24, 2013) (“The court notes
that a party is not entitled to discovery as of right; a plaintiff must first state a claim upon which
relief may be granted.”). Courts in this Circuit have held that a plaintiff cannot use discovery in
hopes of obtaining information with which to salvage an insufficiently-pleaded complaint. See
KBL Corp. v. Arnouts, 646 F. Supp. 2d 335, 346 n. 6 (S.D.N.Y. 2009) (“[A]llowing the plaintiff
to conduct discovery in order to piece together a claim would undermine the purpose of Federal
Rule of Civil Procedure 12(b)(6) . . . .”); see also Podany v. Robertson Stephens, Inc., 350 F.
Supp. 2d 375, 378 (S.D.N.Y. 2004) (“Except in certain limited circumstances, [such as to
perpetuate vital testimony], discovery is authorized solely for parties to develop the facts in a
lawsuit in which a plaintiff has stated a legally cognizable claim, not in order to permit a plaintiff
to find out whether he has such a claim, and still less to salvage a lawsuit that has already been
dismissed for failure to state a claim.”); Smartwater, Ltd. v. Applied DNA Sciences, Inc., 12 Civ.
5731 (JS) (AKT), 2013 U.S. Dist. LEXIS 139588, at *17 n. 4 (E.D.N.Y. Sept. 27, 2013)
(“Insofar as Plaintiff seems to seek discovery, and flesh out its claims later, this is
inappropriate.”). Unless and until Plaintiff has asserted a claim that can withstand a motion
under Rule 12(b)(6), he is not entitled to any discovery.




3
 On January 25, 2021, defendants intend to submit a proposed briefing schedule for the Court’s
endorsement.

                                                -2-
          Case 1:20-cv-02441-LJL Document 33 Filed 01/21/21 Page 3 of 3




                In light of the foregoing, defendant City respectfully requests that the Court deny
plaintiff’s motion to compel in its entirety. Thank you for your attention to this matter.


                                                            Respectfully submitted,

                                                                   Mostafa Khairy /s/
                                                            Mostafa Khairy
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division

cc:    BY U.S MAIL
       Gabino Genao #113-17-00734
       Manhattan Detention Center
       125 White St.
       New York, New York 10013
       Plaintiff Pro Se




                                              -3-
